Title: From George Washington to Major General William Howe, 19 September 1776
From: Washington, George
To: Howe, William



Sir
Head Quarters [Harlem Heights] 19 Sepr 1776

I have the honor to advise you, that in Consequence of Genl Sullivan’s Information, first by Letter and afterwards verbally, that you were willing to exchange him for Maj. Genl Prescot, and Brig. Genl Lord Stirling for any Brigadier of yours in our possession; I wrote to Congress to send Genl prescot to some convenient place from whence the proposed Exchange might be made. And supposing that it would be agreeable to exchange Lord Stirling for Brig. Genl McDonald, he is also come forward with Genl prescot—Both those Gentlemen are now at Elizabeth Town and I only wait your Answer to this, in which you will please to fix the time and place when and where the Exchanges may be effected. I am Sir with due Respect.
